Citation Nr: 1119611	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-28 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at St. Francis Hospital on September 14, 2004.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967 and from November 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of a Department of Veterans Affairs Medical Center (VAMC) that denied the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred at St. Francis Hospital on September 14, 2004. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.

The Veteran seeks payment or reimbursement of unauthorized medical expenses incurred at St. Francis Hospital on September 14, 2004.  The record reflects that on September 10, 2004, the Veteran complained of chest pain at a VA facility and was "admitted locally" for the same.  The Veteran underwent cardiovascular testing and incurred the expenses subject to the current appeal on September 14, 2004.  The Veteran's claim for payment or reimbursement of such expenses has been denied.

To be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility that are not previously authorized, a Veteran must meet the requirements of either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and implementing regulations.

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten the return to such course of training; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R.          § 17.120 (2010).  

Section 1725, Title 38, United States Code, provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where:  

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; and

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); and

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); and

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; and

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; and

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; and

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); and

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002 (2010).

On October 10, 2008, the Veterans' Mental Health and Other Care Improvements Act of 2008, in pertinent part, essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  

In this case, as detailed below, the Board finds several deficiencies in the record which require further development for a full and fair adjudication of the claim.

The Board notes that the VAMC reviewed the case entirely on the basis of whether reimbursement was warranted under 38 U.S.C.A. § 1725, and there appears to be no consideration as to the applicability of 38 U.S.C.A. § 1728 to this case.  Although such action appears to indicate the VAMC made an implicit determination that the Veteran was not eligible for payment/reimbursement under 38 U.S.C.A. § 1728, the Board cannot make any such determination based upon the evidence of record.  Specifically, while the record before the Board demonstrates that the Veteran is service-connected for hypertensive vascular disease, rated as 10 percent disabling, there is no evidence as to whether the Veteran's complaints of chest pain and subsequent non-VA hospitalization were related to his service-connected cardiovascular disability or to a non-service-connected disability aggravating his service-connected disability. 

The Board further notes that there does not appear to be any dispute that the Veteran's initial treatment, beginning on September 10, 2004, at St. Francis Hospital was on an emergency basis, as the issue of entitlement to payment or reimbursement of such expenses is not before the Board.  Rather, the issue is whether the cardiovascular testing conducted on September 14, 2004, was for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.  It is not clear to the Board why the Veteran underwent cardiovascular testing at a private facility and whether he was discharged from St. Francis Hospital at the time of the September 14, 2004, cardiovascular testing.

In this regard, the Board notes that the Veteran's claim was denied in February 2008 on the basis that VA facilities were feasibly available to provide the care and that authorization for emergency medical care does not cover follow-up outpatient testing.  However, at the time of the February 2008 decision and March 2008 Statement of the Case, there is no basis provided for the decision rendered.  The claims file is completely silent for a medical opinion of a Chief Medical Officer (CMO), or other qualified party, as to the criteria required for payment or reimbursement of unauthorized medical expenses.  In this regard, the Board notes that the only private treatment records relevant to the claim on appeal include an itemized bill from St. Francis Hospital of expenses incurred on September 14, 2004, and a copy of the cardiovascular testing conducted on September 14, 2004.  There are no records from St. Francis Hospital as to the treatment rendered from the time of the Veteran's admission on September 10, 2004, to the date of the cardiovascular testing on September 14, 2004.

On remand, the Veteran's private treatment records from St. Francis Hospital reflecting the entire course of his treatment for chest pain beginning on September 10, 2004, must be obtained and associated with the claims file.  Further, a medical opinion by a CMO or other qualified party as to the specific criteria required for payment or reimbursement of unauthorized medical expenses must be sought.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).

Finally, the Board notes that the Veteran has of record a VA Form 21-22, Appointment of Veterans Service Organization As Claimant's Representative, dated in September 2004, in favor of the Oklahoma Department of Veterans Affairs (ODVA).  Review of the claims file indicates that the VAMC, at the time of the August 2009 Certification of Appeal, acknowledged such representation and noted that no argument or evidence on the Veteran's behalf was submitted by ODVA.  The absence of a VA Form 646, Statement of Accredited Representative, or similar document, indicates that the Veteran was not afforded his full right to representation during all stages of the appeal.  See 38 C.F.R. § 20.600.  On remand, the Veteran's representative should be provided an opportunity to submit such.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the information and evidence not of record that is necessary to substantiate the claim under 38 U.S.C.A. § 1725 and 1728 (to include the changes made to those provisions by the Veterans' Mental Health and Other Care Improvements Act of 2008).

2.  Forward the Veteran's claims file to the ODVA and provide the ODVA an opportunity to submit a VA Form 646, Statement of Accredited Representative, or similar document, on the Veteran's behalf.

3.  Contact the Veteran and request that he submit a completed VA Form 4142, Authorization and Consent to Release Information to the VA, for private treatment records from St. Francis Hospital dated from September 10, 2004, to September 14, 2004.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented in this regard.

4.  Subsequent to the above-described development, obtain a medical opinion from the CMO or other qualified party as to the following:

(a)  Whether services were rendered to the Veteran on September 14, 2004, in a medical emergency of such nature that delay would have been hazardous to his life or health, as perceived by a prudent lay person;

(b) Whether services were rendered to the Veteran on September 14, 2004, for his service-connected hypertensive vascular disease, or a non-service-connected disability associated with and held to be aggravating such hypertensive vascular disease;

(c) Whether VA or other Federal facilities were not feasibly available on September 14, 2004, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical; and

(d)  Whether services rendered to the Veteran on September 14, 2004, were considered medical care beyond the initial emergency evaluation and treatment for a continued medical emergency of such a nature that he could not have been safely transferred to a VA or other Federal facility, or such time as documented reasonable attempts to transfer him to a VA or other Federal facility were made and no transfer was accepted.

The claims file, including a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  This determination must reflect consideration as to whether payment or reimbursement of unauthorized medical expenses incurred at St. Francis Hospital on September 14, 2004, is warranted under 38 U.S.C.A. § 1728 as well as § 1725, and the changes made to those provisions by the Veterans' Mental Health and Other Care Improvements Act of 2008.  If the benefits requested on appeal are not granted in full, the Veteran and his representative must be furnished a Supplemental Statement of the Case and provided with an opportunity to respond.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON THE NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans 'Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


